



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Witts v. Witts,









2016 BCCA 17




Date: 20160112

Docket: CA042484

Between:

Lorette Marie
Witts

Appellant

(Respondent)

And

Mark Desmond Witts

Respondent

(Applicant)




Before:



The Honourable Madam Justice Kirkpatrick

The Honourable Mr. Justice Groberman

The Honourable Madam Justice Fenlon




On appeal from:  An
order of the Supreme Court of British Columbia, dated December 18, 2014 (
Witts
v. Witts
, Vancouver Docket E063528)

Oral Reasons for Judgment




Appellant appearing in Person:









R. Davidson



Counsel for the
  Respondent





Place and Date of Hearing:



Vancouver, British
  Columbia

January 12, 2016





Place and Date of Judgment:



Vancouver, British Columbia

January 12, 2016








Summary:

At trial, the wife was
awarded spousal support to be reviewed one year after sale of the matrimonial
home It was anticipated the wife would relocate to the Lower Mainland. She was
also awarded child support for the two children of the marriage. In December
2013, the couples daughter moved to the husbands residence. The wife did not
move to the Lower Mainland as anticipated. She remained in the Clearwater area
until November 2014, then moved to Alberta. In October 2014, the husband
applied to terminate spousal support, and for a declaration that his guideline
income was reduced and that the wifes guideline income was increased. He
sought an adjustment of child support based on income and the change in custody
arrangements. The judge terminated spousal support retroactively, decreased the
husbands imputed guideline income based on his high costs of exercising access,
and adjusted child support. The wife appealed. Held: Appeal allowed. There was
no basis for changing the amount of income imputed to the husband. High access
costs are dealt with under s. 10 of the Federal Child Support Guidelines, if
the prerequisites are satisfied, not by adjusting Guideline Income. Child
support needs to be adjusted to reflect the new amount of income imputed to the
wife and the de facto custody arrangements. The spousal support termination was
appropriate, but ought not to have been retroactive.

[1]

GROBERMAN J.A.
: Ms. Witts appeals from a judgment of a Supreme
Court judge that fixed arrears in child and spousal support, terminated the
spousal support order, and made a new order for child support based on incomes
imputed to the parties.

[2]

The parties commenced cohabitation in 1993 and married in 1996. They
separated in 2006, and were divorced in 2011. There are two children of the
marriage, a daughter who is now 18 and a son who is now 9.

[3]

Following the couples separation, the children lived with Ms. Witts,
and that situation subsisted at the time of the divorce. At the time of the
divorce, the court determined that Ms. Witts guideline income was $28,169 per
year. Mr. Witts derived his income mainly through self-employment, and the
court imputed income to him in the amount of $100,000 per year. The judge set
child support for the two children at $1440/month, and also ordered spousal
support in the amount of $1200 per month. The spousal support order was subject
to review one year after the sale of the couples farm. It was anticipated, at
the time of trial, that the children would remain in the care of Ms. Witts, and
that she would be moving to the Lower Mainland after the sale of the farm.

[4]

There were some unexpected developments after the trial. Ms. Witts was
concerned that she could not afford to move to the Lower Mainland, and decided
to remain in the Clearwater area. As I understand it, her financial situation
was exacerbated, at that time, by Mr. Witts failure to meet his support
obligations.

[5]

In December 2013, the couples daughter moved to Mr. Witts residence.
In November 2014, Ms. Witts and her son moved to Spirit River, Alberta, to live
with her new partner on his farm.

[6]

In October 2014, Mr. Witts filed an application to terminate spousal
support, and to adjust child support to reflect the ongoing
de facto
custody
arrangements.

[7]

As is, unfortunately, often the case in family matters, particularly
when parties represent themselves, the evidence supplied to the court for the
application was woefully lacking. The judge adjourned the application, but
directed that the parties file certain financial documentation by October 31,
2014. Mr. Witts was directed to file, among other documents, copies of his tax
returns and supporting documents for the tax years 2011 through 2013, together
with explanation of gross business income, net business income (including
breakdown of business costs) and employment income and how the figures are
reached.

[8]

Mr. Witts did not comply with the judges direction. He appears to have
filed only his tax
assessments
for the years in question. Neither the
returns nor any supporting documents were provided to the court, much less any
explanation of his income. The judge commented:

[13]      I agree with Ms. Witts
that it is difficult to ascertain the amount of income available to Mr. Witts
for
Guidelines
purposes based on his document production. He owns and
operates a business with a partner and the tax and banking documents produced
thus far shed limited, if any, light on the issue. In his notice of
application, Mr. Witts asserts that his income has been reduced from $100,000
to $60,000 per annum, but it appears from the tax documents that the business
gross profits have not reduced significantly since the order was made in 2011.
In addition, despite my request, Mr. Witts has not explained how the figures he
relies upon and those reflected in the documents were actually calculated. From
what I can tell, on the material and the submissions, the major difference in
available income for
Guideline
purposes seems to relate to the
unexpectedly high costs associated with exercising access, first to both
children and now to [the son] alone.

[9]

Despite the absence of critical evidence, the judge was of the view that
she should proceed with the application. She stated her reasons for doing so as
follows:

[10]      It remains difficult to
assess many of the factual assertions made by both parties based on the
documents that have been produced to date. However, in the interests of efficiency
and finality for the parties and based on my belief that they wish me to do so,
based on what has been presented thus far I am prepared to do the best I can
with what has been presented. The fact that both parties wish me to make this
assessment based on the materials presented is a significant factor that I take
into account in my willingness to proceed in this way.

[10]

The judge reduced the income imputed to Mr. Witts for
Guideline
purposes
from $100,000 to $80,000. Her reasons for doing so were as follows:

[14]      All things considered,
and doing the best I can on what has been presented, I am prepared to reduce
the
Guidelines
income figure imputed to Mr. Witts after the ranch
sold from $100,000 to $80,000 per annum for child support purposes. After that date,
it was not expected that Mr. Witts would have to incur significant costs
in exercising access, but he has had to do so. For the purposes of calculation,
the $80,000 per annum figure will be used for the period August 2012 to the
present date. I am also prepared to increase the
Guidelines
income
figure imputed to Ms. Witts to $35,000 per annum after she moved to Alberta, to
reflect her choice to live where she has limited income-earning opportunities.
For the purposes of calculation, the $35,000 figure will be used for the period
from November 2014 to the present date.

[11]

The judge also decided to terminate spousal support retroactively to
August 2013. At para. 14, she continued:

In addition, given the unexpected
changes described above, I am prepared to terminate the $1,200 per month
spousal support as of August 2013.

[12]

The judge noted that the August date was one year after the farm was
sold, which was when the spousal support review was to have taken place. The
reference to the unexpected changes described above in the reasons is
explained by the respondent in his factum:

The unexpected changes that the
judge was referring to were the significant cost that the Respondent had to
continue to incur in exercising access after the sale of the farm and also in the
Appellants choice to move to Alberta rather than returning to the Lower
Mainland of British Columbia and thus limiting her income earning
opportunities.

[13]

Based on the judges orders, she calculated the arrears of child and
spousal support to be $41,962.60 as at December 1, 2014. She set ongoing child
support in favour of Ms. Witts at $476 per month.

[14]

Ms. Witts appeals. While she does not object to the termination of
spousal support, she says that it should not have been retroactive. She argues
that the judge ought to have terminated child support for the daughter, but
continued child support for the son without reduction. She also says that the
court did not have sufficient financial information to reduce the amount of
Mr. Witts imputed income.

[15]

In my opinion, the appeal must be allowed. Before setting out my
analysis, I should say that I have considerable sympathy for the chambers
judge, who received no assistance from the parties, and whose task was made
impossible by their failure to furnish the required evidence. Mr. Witts is
particularly at fault in that regard, having ignored the courts detailed
direction that he file certain documents. The judge did her best to achieve
rough justice in the circumstances, having concluded that the need for
efficiency and finality was the dominant feature of the case.

[16]

Ms. Witts did not oppose termination of spousal support, and the judges
decision to end spousal support was reasonable. The evidence did not, however,
support retroactive termination. It does not appear to have been realistic to
expect Ms. Witts to relocate to Vancouver within a year of the sale of the farm,
given her financial circumstances. The review that was expected to take place
one year after the sale of the farm was to monitor the situation, and should
not have been viewed as the deadline for Ms. Witts to achieve self-sufficiency.
Further, I note that the judge, while finding that the amount of income imputed
to Ms. Witts should be increased as of November 2014, did not find that her
income should have increased by August 2013. Accordingly, while I would sustain
the order terminating spousal support, I would make the termination effective
from November 1 2014, the month following the filing of application, not August
2013.

[17]

Other aspects of the order are also problematic. In light of
Mr. Witts utter failure to provide meaningful income information, there
is no support for the judges decision to reduce his imputed income from
$100,000 per year to $80,000 per year. It is also curious that the judges
rationale for the reduction appears to have been the high cost of exercising
access, an issue that should not have had any effect on
Guideline
income.

[18]

The high cost of exercising access is not a factor that results in a
reduction of
Guideline
income. Rather, it is a matter to be considered,
if at all, under s. 10 of the
Federal Child Support Guidelines
:

10(1) On either spouses application, a court may award an
amount of child support that is different from the amount determined under
[several sections, including section 8] if the court finds that the spouse
making the request, or a child in respect of whom the request is made, would
otherwise suffer undue hardship.

(2) Circumstances that may cause a spouse or child to suffer
undue hardship include the following:



(b) the spouse has unusually high
expenses in relation to exercising access to a child;

(3) Despite a determination of undue hardship under
subsection (1), an application under that subsection must be denied by the
court if it is of the opinion that the household of the spouse who claims undue
hardship would, after determining the amount of child support under any of [several
sections, including section 8], have a higher standard of living than the
household of the other spouse.

(4) In comparing standards
of living for the purpose of subsection (3), the court may use the comparison
of household standards of living test set out in Schedule II.

[19]

I note that Mr. Witts application to the Supreme Court did not
include any application under s. 10. He also checked a box on his Financial
Statement Form stating that there is no claim based on undue hardship under
section 10 of the child support guidelines. In the circumstances, the judge
erred in reducing Mr. Witts child support obligations based on his access
expenses. I note, as well, that there was no evidence on which the judge could
have made a finding of hardship.

[20]

It is still open to Mr. Witts, if he considers that the hardship
provisions are applicable, to apply (with appropriate evidentiary support) to
the Supreme Court for a reduction of child support under s. 10 of the
Guidelines
.

[21]

As there was no basis for the reduction in
Guideline Income,
the income
imputed to Mr. Witts ought to have remained at $100,000 per year.

[22]

The
Guidelines
provide a clear method of determining child
support where parents each have custody of one child. Section 8 provides:

8
.
Where each spouse has custody of one or more children, the amount of a child
support order is the difference between the amount that each spouse would
otherwise pay if a child support order were sought against each of the spouses.

[23]

The setoff approach used by the chambers judge, then, reflects the
correct methodology. I would reject Ms. Witts contention that she should be
excused from paying notional child support in respect of the daughter, to be
offset against her entitlement to support in respect of the son.

[24]

In the result, while the termination of spousal support should stand, it
should have been made effective November 1, 2014, the month after the
application was brought, and should not have been retroactive.

[25]

I would not interfere with the judges decision to increase the income
imputed to Ms. Witts to $35,000 per year beginning in November 2014.

[26]

Child support should continue to be payable on the basis of Mr. Witts
continuing to have a
Guideline
income

of $100,000 per year. That
will mean that child support payable by Mr. Witts will be $921/month (the B.C.
table amount for one child and an income of $100,000). Against that amount must
be set off support notionally payable by Ms. Witts in respect of the daughter.
From December 2013 to October 2014, that amount will be $251/month (the B.C.
table amount for one child and an income of $28,169). From November 2014 the
set-off amount will be $272/month (the Alberta table amount for one child and
an income of $35,000). The net child support payable going forward, then, will
be $649/month from Mr. Witts to Ms. Witts.

[27]

The amount of outstanding arrears of child and spousal support should be
recalculated using these figures. As I understand that the matter of
collections is in the hands of the Family Maintenance Enforcement Program, I
would leave those calculations, at least in the first instance, to the parties
and to FMEP.

[28]

KIRKPATRICK J.A.
: I agree.

[29]

FENLON J.A.
: I agree.

[30]

KIRKPATRICK J.A.
: The appeal is allowed in the terms set out in
Mr. Justice Grobermans decision.

The Honourable Mr. Justice Groberman


